Citation Nr: 0706334	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by nausea and vomiting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from February 1980 to June 
1980, and from September 1990 to October 1991.  He served in 
Southwest Asia from November 1990 to March 1991.

This appeal originated from an April 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Albuquerque, New Mexico.  The veteran appealed, and in 
June 2003, August 2004, and May 2006, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The veteran does not have an undiagnosed disability 
manifested by symptoms involving nausea and vomiting; nausea 
and vomiting are not related to his service.


CONCLUSION OF LAW

Nausea and vomiting, and a disability manifested by 
gastrointestinal signs or symptoms, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran claims that he is entitled to service connection 
for nausea and vomiting, claimed to be due to an undiagnosed 
illness.  

In August 1997, he filed his claim.  In April 1999, the RO 
denied the claim.  The veteran has appealed.   

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; (B) The following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) Chronic fatigue syndrome; (2) 
Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) Any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The veteran's service medical records do not show any 
relevant complaints or diagnosis, except for a September 1990 
report which shows that the veteran reported that he had 
eaten local food, and that he complained of diarrhea and 
vomiting.  The report notes that these symptoms had resolved.   
Examination reports, dated in August 1991 and May 1993, show 
that his abdomen and viscera were clinically evaluated as 
normal.  In an accompanying "report of medical history" for 
the May 1993 examination report, he denied having had 
"frequent indigestion," and "stomach, liver, or intestinal 
trouble."  The report notes a 1974 (preservice) history of 
an exploratory abdominal operation for internal bleeding 
after a motor vehicle accident.  See also January 1980 
(enlistment) examination report, and "report of medical 
history" (noting a history of abdominal bleeding, and 
showing that his abdomen and viscera were clinically 
evaluated as normal).  

As for the post-second period of active duty medical 
evidence, it consists of VA and non-VA reports, dated between 
1995 and 2005.  This evidence includes a VA Persian Gulf 
Protocol examination report, dated in April 1995, which shows 
that the veteran complained of "stomach problems," and 
nausea.  There was no relevant diagnosis.  

A VA general medical examination report, dated in October 
1997, shows that the veteran complained of an episode of 
nausea and vomiting in 1992 that had lasted around a year, 
but that since 1993 he has been asymptomatic with no more 
upper GI (gastrointestinal) symptoms except for occasional 
constipation.  On examination, the abdomen was normal.  The 
relevant "diagnosis" was history of nausea and vomiting, 
resolved.  

A National Health Survey examination report, dated in June 
1999, shows that on examination, the veteran's abdomen showed 
no abnormalities or symptoms.  

A VA examination report, dated in December 2003, shows that 
the veteran complained of "some nausea and very rare 
vomiting that he noticed first in 1992.  This had pretty much 
disappeared by 1993."  He further complained of 
"occasionally feeling queasy," that "almost always when he 
comes in the presence of strong food odors or particularly 
those involved with greasy food."  He stated that if he ate 
greasy food, he occasionally had some regurgitation symptoms, 
and that he regularly took over-the-counter antacids after 
ingesting greasy food.  He also reported having nausea after 
experiencing postnasal drip.  On examination of the abdomen, 
there were no relevant findings.  The assessment was "fatty 
food intolerance with residuals."  

A VA examination report, dated in December 2004, shows that 
the veteran complained of "intermittent nausea and vomiting 
which is induced by certain food smells or eating something 
at that particular time he finds a little obnoxious 
associated with a certain smell."  He stated that a "greasy 
fatty odor" will bring on nausea, and at times, vomiting.  
He stated that this did not occur everyday, but indicated 
that it would occur if he smelled fried, fatty food cooking, 
or a grease trap.  He also reported that his nausea occurred 
two to three times per month, that he "sometimes" had 
abdominal pain, that his vomiting was infrequent, and that he 
avoided vomiting by avoiding foods that he found offensive.  
The examiner noted that the veteran has weighed as much as 
230 pounds during the last year, that he currently weighed 
about 205 pounds, and that it therefore appeared that his 
appetite was good and he tends to gain weight.  On 
examination, there were no relevant findings.  The diagnosis 
was functional gastrointestinal disturbance with intermittent 
nausea and occasional vomiting.  The examiner discussed the 
nature of the veteran's symptoms, and concluded, "These 
symptoms are a functional disturbance of the upper 
gastrointestinal tract and it is not at least as likely as 
not that these symptoms are related to Desert Storm in that 
they occurred sometime after he got home."     

Statements from two of the veteran's co-workers, received in 
March 2000, are identical except for their signatures.  They 
show the following: the authors identify themselves as 
"department first aid medics," they asserted that the 
veteran had worked as an employee at "this plant" since 
November 1987.  They stated that upon the veteran's return 
from the Persian Gulf, they monitored his "blood pressure 
and body temperature, because of nausea feeling and numbness 
on the left and right side, for which he thought he was 
having a stroke.  He was unable to keep food on his 
stomach."  Both statements end with the sentence, "All he 
knew is that he was not in that shape prior to his leaving 
for Saudi Arabia."  

The claims file includes a lay statement from the veteran's 
wife, received in March 2000, which shows that she reports 
witnessing the veteran display a number of symptoms, none of 
which are relevant to the issue on appeal.  A statement from 
the veteran's sister, received in December 2005, shows that 
she reports witnessing the veteran get sick from the smell of 
food frying or cooking, having to get up from the table, 
jumping out of bed about to vomit, and constantly taking Tums 
and Rolaids.  

The Board finds that the claim must be denied.  With regard 
to the possibility of service connection on a direct basis 
(i.e., other than due to an undiagnosed illness), the service 
medical records show that on one occasion in September 1990, 
the veteran reported that he had eaten local food, and that 
he complained of diarrhea and vomiting.  The report notes 
that these symptoms had resolved.  Service medical records, 
to include examination reports, do not show that the veteran 
was ever diagnosed with a gastrointestinal disorder.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303. 

In addition, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, the October 1997 VA general medical 
examination report, contains "diagnosis" noting a 
"resolved" history of nausea and vomiting.  This notation, 
which notes a resolved history of symptoms, cannot be 
considered a diagnosis of a current condition.  The only 
other relevant evidence indicates that the veteran does not 
have a diagnosed gastrointestinal disorder.  Specifically, 
the December 2003 VA examination report contains an 
assessment of "fatty food intolerance with residuals," and 
the December 2004 VA examination report contains a 
"diagnosis" of "functional gastrointestinal disturbance 
with intermittent nausea and occasional vomiting."  However, 
the December 2004 VA examiner discussed the nature of the 
veteran's symptoms, to include his fatty food intolerance, 
and concluded, "These symptoms are a functional disturbance 
of the upper gastrointestinal tract and it is not at least as 
likely as not that these symptoms are related to Desert Storm 
in that they occurred sometime after he got home."  
(emphasis added).  The examiner indicated that his report was 
based on a review of the veterans' C-file.  

Thus, notwithstanding the fact that 38 C.F.R. § 3.317 does 
not require the claimed symptoms to have started during 
service, the fact remains that the evidence indicates that 
the veteran's nausea and vomiting are a functional 
disturbance associated with an intolerance of fatty foods, as 
opposed to symptoms of a disease process.  The Board 
therefore finds that the evidence is insufficient to show 
that the veteran's nausea and vomiting symptoms are 
associated with a disease process, and that the claim must be 
denied on a direct basis.  Gilpin.  Further, the VA examiner 
in December 2004 stated that it was not at least as likely as 
not that this was related to the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim on a direct basis, and that the 
claim must be denied.  See 38 C.F.R. § 3.303.  

Furthermore, the application of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 has an explicit condition that the claim be 
for a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C.A. § 1117; see also 38 C.F.R. § 
3.317(a)(1)(ii).  Under 38 C.F.R. § 3.317 service connection 
for an undiagnosed illness requires objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed at 38 C.F.R. § 3.317(b).  

In this case, the veteran does not have objective indications 
of chronic disability.  Concerning objective evidence 
perceptible to an examining physician, Persian Gulf 
examination in April 1995 and VA examinations in October 
1997, December 2003, and December 2004 showed normal 
evaluation of the abdomen.  Clinical evaluation has 
consistently been normal.  

In March 2000, two first aid medics reported that they 
monitored the veteran's blood pressure and body temperature 
due to symptoms of nausea and vomiting after his return from 
the Persian Gulf.  They did not specifically indicate that 
they witnessed any nausea and vomiting nor did they provide 
contemporaneous records of treatment documenting any 
objective findings.  Accordingly, their statements are 
considered less probative than the VA examination reports 
consistently showing normal clinical evaluation of the 
veteran's abdomen.  

Concerning non-medical indicators that are capable of 
independent verification, the veteran's sister reported that 
she had witnessed the veteran vomit and take Tums and 
Rolaids.  However, even assuming that the regulation 
contemplates the grant of service connection on such lay 
evidence and without competent medical evidence to confirm 
objectively disability manifested by nausea and vomiting, the 
lay evidence alone does not demonstrate manifestations to a 
compensable degree.  The veteran has not reported frequent 
episodes of disturbance.  In December 2004, he reported 
episodes of nausea only two to three times a month and 
infrequent vomiting.  He also reported abdominal pain only 
"sometimes."  In order to warrant a 10 percent rating, 
there must be frequent episodes of bowel disturbance with 
abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 
7319.  

Given the foregoing, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for an undiagnosed disability manifested 
by symptoms involving nausea and vomiting, and that the claim 
must be denied on any basis.

The Board has considered the veteran's oral and written 
testimony, the lay statements, and several articles on Gulf 
War illness, submitted in support of the veteran's argument 
that he has the claimed condition, to include as due to an 
undiagnosed illness, that should be service connected.  
Although a lay person is competent to testify only as to 
observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), a layperson is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the lay statements.  In addition, the articles only 
speak in terms of generalities and do not provide a specific 
or plausible basis for concluding that this veteran's service 
played a role in the development of an undiagnosed disability 
manifested by symptoms involving nausea and vomiting.  
Accordingly, the veteran's claim for service connection must 
be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2003 and August 2004, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

Although the VCAA letters were mailed to the appellant after 
the initial RO adjudication of his claim, any defect with 
respect to the timing of the VCAA notices in this case was 
nonprejudicial.  There is no indication that the outcome of 
the claim has been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
the June 2006 supplemental statement of the case.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  In any event, no further notice is needed as to any 
disability rating or effective date matters.  Since the claim 
has been denied, any question as to the disability ratings or 
the appropriate effective dates to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  
Id.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports, as well as lay statements.  The 
veteran has been afforded VA examinations for the disability 
in issue.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for an undiagnosed illness manifested by 
nausea and vomiting is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


